Citation Nr: 0509470	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  98-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1952 to 
October 1954.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1998 rating 
decision of the Atlanta, Georgia, VA Regional Office (RO).   

This case has previously come before the Board.  In September 
2003, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  In 
connection with his appeal, the appellant testified before 
the undersigned Veterans Las Judge in Washington, D.C., via 
videoconference in November 1998.  


FINDING OF FACT

A right knee disability is attributable to service.  


CONCLUSION OF LAW

Residuals of right knee injury was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

Analysis

Initially, the Board notes that any defect in VCAA is 
harmless error as the claim is herein granted.  

In this case, there is a conflict in the record.  During the 
1990's, the appellant presented a three-to-four year history 
of knee pain.  He has also, however, detailed an episode of 
an attack by a North Korean.  This raises the potential 
application of 38 U.S.C.A. § 1154.  The Board does not reach 
the issue of whether he engaged in combat.  Rather, the 
veteran has presented a history of knee swelling after he had 
fallen into a foxhole. The Board has found the testimony 
regarding the injury (a fall) to be credible.  Further, there 
is evidence of current disability and a nexus opinion 
relating the current disability to service.  More 
specifically, Dr. Tracht noted the history of the fox hole 
injury, the veteran's reports of intermittent problems since 
that time and the doctor's own opinion that the veteran most 
likely originally tore the meniscus in 1954, which lead to an 
arthritic condition.  

A layman is competent to report that he fell and that there 
was swelling of the knee.  In this case, such testimony is 
found to be credible.  As such, a medical opinion linking 
post service pathology to an in-service injury is competent.  
Consequently, service connection for a right knee disability 
is warranted


ORDER

Service connection for a right knee disability is granted.  

____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


